Title: From Alexander Hamilton to John F. Hamtramck, 31 July 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            New-York July 31st. 1799
          
          Through the Secretary of War, I have received a Copy of the Arrest of Capt. Britt. As Commandant of that Place the Western Army in the absence of General Wilkinson you have a right to order a General Court Martial for the trial of Offenders; & to decide upon the sentence—and If you deem my sanction of the measure necessary, you will consider it as hereby granted.
          With great consideration I am Sir Yr. obedit. Servt.
          Col. John F. Hamtramck
        